              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 1 of 18




          1   WO                                                                                       ASH

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                            FOR THE DISTRICT OF ARIZONA
          8
          9    Kenneth James Myers,                             No. CV 20-02248-PHX-JAT (CDB)
         10                         Plaintiff,
         11    v.                                               ORDER
         12
               J. Adam Shepherd, et al.,
         13
                                    Defendants.
         14
         15          Plaintiff Kenneth James Myers, who is confined in the Gila County Jail, has filed a
         16   pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1), two Applications to
         17   Proceed In Forma Pauperis (Docs. 2 and 5), and a “Motion to Enter Exhibits” (Doc. 4).
         18   The Court will dismiss the Complaint with leave to amend and deny the Motion.1
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s second Application to Proceed In Forma Pauperis
         21   (Doc. 5). 28 U.S.C. § 1915(a). Plaintiff’s first Application to Proceed (Doc. 2) is
         22   incomplete, and will be denied. Plaintiff must pay the statutory filing fee of $350.00. 28
         23   U.S.C. § 1915(b)(1). The Court will assess an initial partial filing fee of $60.80. The
         24   remainder of the fee will be collected monthly in payments of 20% of the previous month’s
         25   income credited to Plaintiff’s trust account each time the amount in the account exceeds
         26
         27          1
                       In his “Motion to Enter Exhibits,” Plaintiff seeks to “enter” certain exhibits in
         28   support of his claims. The Instructions for completing the court-approved form complaint
              explicitly state that a plaintiff should not submit exhibits. Accordingly, this motion will be
              denied.
JDDL-K
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 2 of 18




          1   $10.00. 28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the
          2   appropriate government agency to collect and forward the fees according to the statutory
          3   formula.
          4   II.    Statutory Screening of Prisoner Complaints
          5          The Court is required to screen complaints brought by prisoners seeking relief
          6   against a governmental entity or an officer or an employee of a governmental entity. 28
          7   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          8   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          9   relief may be granted, or that seek monetary relief from a defendant who is immune from
         10   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
         11          A pleading must contain a “short and plain statement of the claim showing that the
         12   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         13   not demand detailed factual allegations, “it demands more than an unadorned, the-
         14   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         15   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         16   conclusory statements, do not suffice.” Id.
         17          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         18   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         19   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         20   that allows the court to draw the reasonable inference that the defendant is liable for the
         21   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         22   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         23   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         24   allegations may be consistent with a constitutional claim, a court must assess whether there
         25   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         26          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         27   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         28   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent


JDDL-K
                                                             -2-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 3 of 18




          1   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
          2   U.S. 89, 94 (2007) (per curiam)).
          3           If the Court determines that a pleading could be cured by the allegation of other
          4   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          5   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          6   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          7   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          8   III.    Complaint
          9           In his three-count Complaint, Plaintiff names as Defendants: Gila County Sheriff J.
         10   Adam Shepherd; Gila County Jail Commander Justin Solberg; and Gila County Jail
         11   Lieutenants Erick Kenney and Jared Osborn. Plaintiff seeks monetary and injunctive relief.
         12           Plaintiff styles Count One as related to “attorney client privilege.” Plaintiff alleges
         13   that jail policy does not permit him to make outgoing calls to his lawyer that are not
         14   recorded. Rather, only incoming calls from attorneys are not recorded. Plaintiff alleges
         15   that he has been denied the ability to make unrecorded calls to his lawyer since August
         16   2019.
         17           Plaintiff styles Count Two as related to mail. Plaintiff alleges that the mail was not
         18   picked up on November 13 and 16, 2020. Plaintiff asserts that the mail “should be picked
         19   up … every Monday through Friday,” and that the “haphazard” way in which it is picked
         20   up has caused him to “miss deadlines” in his underlying state criminal case.
         21           Plaintiff styles Count Three as related to basic necessities. Plaintiff alleges that the
         22   grievance process in the Gila County Jail is “broken,” that he is unable “to grieve higher
         23   than a grievance s[ergeant] or to appeal,” resulting in “untimely filing.”
         24   IV.     Failure to State a Claim
         25           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         26   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         27   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         28   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,


JDDL-K
                                                            -3-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 4 of 18




          1   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
          2   as a result of the conduct of a particular defendant and he must allege an affirmative link
          3   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
          4   72, 377 (1976).
          5          A.     Count One
          6          The attorney-client privilege protects disclosure of communications between a party
          7   and his or her attorney. Upjohn Co. v. United States, 449 U.S. 383 (1981). The purpose
          8   of the privilege is “to encourage full and frank communication between attorneys and their
          9   clients and thereby promote broader public interests in the observance of law and
         10   administration of justice.” Id. at 389.
         11          Here, Plaintiff alleges that outgoing calls to his attorney are recorded, thereby
         12   impeding his right to confidentially communicate with his attorney. However, Plaintiff
         13   retains the ability to confidentially communicate with his attorney either by having his
         14   attorney call him, or via confidential legal mail. The mere fact that Plaintiff does not wish
         15   to avail himself of these options, absent more, does not violate his constitutional rights.
         16   Accordingly, Plaintiff has failed to state a claim in Count One, and it will thus be dismissed.
         17          B.     Count Two
         18          Prisoners have “a First Amendment right to send and receive mail.” Witherow v.
         19   Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam) (citing Thornburgh v. Abbott, 490 U.S.
         20   401, 407 (1989)). However, a prison may adopt regulations which impinge on a prisoner’s
         21   constitutional rights if those regulations are “reasonably related to legitimate penological
         22   interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). To state a cognizable claim, a plaintiff
         23   must allege that he suffered an injury: mere delay in sending or receiving mail does not
         24   state a claim. See Morgan v. Montanya, 516 F.2d 1367, 1371 (2d Cir. 1975).
         25          Here, Plaintiff has failed to state a claim. Plaintiff merely points to two occasions
         26   when outgoing mail was not collected. He fails to sufficiently allege how he was injured
         27   or that the delay in sending his filings in any way prejudiced him. Beyond the two days
         28   Plaintiff specifies, Plaintiff has not explained how mail pickup is “haphazard” or how it


JDDL-K
                                                           -4-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 5 of 18




          1   has caused him to “miss deadlines.” There is no constitutional right to have prison mail
          2   picked up every day so long as prisoners retain the right to send and receive mail.
          3   Accordingly, Plaintiff has failed to state a claim in Count Two, and it will thus be
          4   dismissed.
          5          C.       Count Three
          6          Prisoners have a First Amendment right to file prison grievances, Rhodes v.
          7   Robinson, 408 F.3d 559, 567 (9th Cir. 2005), but “[t]here is no legitimate claim of
          8   entitlement to a grievance procedure,” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988),
          9   and the failure to follow grievance procedures does not give rise to a due process claim.
         10   See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D. Ill. 1995) (jail grievance procedures
         11   did not create a substantive right enforceable under § 1983); Spencer v. Moore, 638 F.
         12   Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance system procedures do not deprive
         13   inmates of constitutional rights). “[N]o constitutional right was violated by the defendants’
         14   failure, if any, to process all of the grievances [plaintiff] submitted for consideration.”
         15   Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). In addition, “[t]he right to petition
         16   the government for redress of grievances . . . does not guarantee a favorable response, or
         17   indeed any response, from state officials. Moreover, the First Amendment’s right to
         18   redress of grievances is satisfied by the availability of a judicial remedy.” Baltoski v.
         19   Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003); see also Ashann-Ra v. Virginia, 112
         20   F. Supp. 2d 559, 569 (W.D. Va. 2000) (failure to comply with state’s grievance procedure
         21   is not actionable under § 1983 and does not compromise an inmate’s right of access to the
         22   courts). Accordingly, Plaintiff has failed to state a claim in Count Three, and it will thus
         23   be dismissed.
         24   V.     Leave to Amend
         25          Within 30 days, Plaintiff may submit a first amended complaint to cure the
         26   deficiencies outlined above. The Clerk of Court will mail Plaintiff a court-approved form
         27   to use for filing a first amended complaint. If Plaintiff fails to use the court-approved form,
         28   the Court may strike the amended complaint and dismiss this action without further notice


JDDL-K
                                                           -5-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 6 of 18




          1   to Plaintiff.
          2          Plaintiff must clearly designate on the face of the document that it is the “First
          3   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
          4   entirety on the court-approved form and may not incorporate any part of the original
          5   Complaint by reference. Plaintiff may include only one claim per count.
          6          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
          7   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
          8   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
          9   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         10   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         11   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         12   F.3d 896, 928 (9th Cir. 2012) (en banc).
         13          If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
         14   telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
         15   of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
         16   do; (4) how the action or inaction of that Defendant is connected to the violation of
         17   Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
         18   that Defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).
         19          Plaintiff must repeat this process for each person he names as a Defendant. If
         20   Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
         21   injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         22   failure to state a claim.    Conclusory allegations that a Defendant or group of
         23   Defendants has violated a constitutional right are not acceptable and will be
         24   dismissed.
         25   VI.    Warnings
         26          A.       Release
         27          If Plaintiff is released while this case remains pending, and the filing fee has not
         28   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court


JDDL-K
                                                          -6-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 7 of 18




          1   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
          2   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
          3   result in dismissal of this action.
          4          B.     Address Changes
          5          If Plaintiff’s address changes, Plaintiff must file and serve a notice of a change of
          6   address in accordance with Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff
          7   must not include a motion for other relief with a notice of change of address. Failure to
          8   comply may result in dismissal of this action.
          9          C.     Possible “Strike”
         10          Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         11   fails to file an amended complaint correcting the deficiencies identified in this Order, the
         12   dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
         13   Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
         14   judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
         15   occasions, while incarcerated or detained in any facility, brought an action or appeal in a
         16   court of the United States that was dismissed on the grounds that it is frivolous, malicious,
         17   or fails to state a claim upon which relief may be granted, unless the prisoner is under
         18   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         19          D.     Possible Dismissal
         20          If Plaintiff fails to timely comply with every provision of this Order, including these
         21   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         22   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         23   the Court).
         24   IT IS ORDERED:
         25          (1)    Plaintiff’s second Application to Proceed In Forma Pauperis (Doc. 5) is
         26   granted.
         27          (2)    Plaintiff’s first Application to Proceed In Forma Pauperis (Doc. 2) is denied.
         28          (3)    As required by the accompanying Order to the appropriate government


JDDL-K
                                                          -7-
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 8 of 18




          1   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
          2   of $60.80.
          3          (4)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
          4   has 30 days from the date this Order is filed to file a first amended complaint in compliance
          5   with this Order.
          6          (5)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
          7   Court must, without further notice, enter a judgment of dismissal of this action with
          8   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
          9   and deny any pending unrelated motions as moot.
         10          (6)    Plaintiff’s “Motion to Enter Exhibits” (Doc. 4) is denied.
         11          (7)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         12   civil rights complaint by a prisoner.
         13          Dated this 5th day of February, 2021.
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           -8-
         Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 9 of 18




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
      Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 10 of 18




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 11 of 18




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 12 of 18




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 13 of 18




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 14 of 18




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 15 of 18




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 16 of 18




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 17 of 18




                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-02248-JAT--CDB Document 7 Filed 02/05/21 Page 18 of 18




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
